      Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 1 of 36




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION

PETER P. MOE,
                                                            No. 4:20-cv-00058-RGE-SBJ
          Plaintiff,

v.                                                     ORDER DENYING IN PART AND
                                                           GRANTING IN PART
GRINNELL COLLEGE,                                       DEFENDANT’S MOTION FOR
                                                          SUMMARY JUDGMENT
          Defendant.


I.        INTRODUCTION

          Plaintiff Peter P. Moe 1 filed suit against Defendant Grinnell College after Grinnell College

expelled him for violating its sexual misconduct policy. Moe alleges Grinnell College

discriminated against him on the basis of sex in violation of Title IX of the Education Amendment

of 1972. He also alleges various state law claims. Grinnell College moves for summary judgment

on all of Moe’s claims. Moe resists. Because genuine issues of material fact are present as to Moe’s

Title IX and breach of contract claims, the Court denies Grinnell College’s motion for summary

judgment on those claims. The Court grants Grinnell College’s motion as to the other state law

claims.

II.       BACKGROUND

          In presenting the facts relevant to Grinnell College’s motion for summary judgment, the

Court first sets forth Grinnell College’s sexual misconduct policy. Next the Court recounts the




1 Moe uses the pseudonym “Peter P. Moe” rather than John Doe to avoid confusion with the case
John Doe v. Grinnell College, No. 4:17-cv-00079-RGE-SBJ. See Compl. n.1, ECF No. 1; see also
Order Granting Pl.’s Mot. Proceed Under Pseudonym, ECF No. 14. In the Complaint, Moe refers
to himself with the pronouns “he” and “him.” ECF No. 1 passim; see also Moe Dep. 27:14–15,
ECF No. 53-7 at 9. The Court follows suit.
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 2 of 36




sexual misconduct allegations against Moe and the resulting disciplinary investigation,

adjudication, and appeal. The following facts are either uncontested or, if contested, viewed in the

light most favorable to Moe, the nonmoving party. See Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).

       A.      Grinnell College’s Sexual Misconduct Policy

       Grinnell College’s Policy, Procedures and Guide to Preventing, Reporting, and

Responding to Sexual Misconduct and Other Forms of Interpersonal Violence (the Policy) governs

sexual assault investigations and discipline at Grinnell College. See Pl.’s App. Supp. Resist. Def.’s

Mot. Summ. J. P-APP 000001–56, ECF No. 77-3 (Policy). At the beginning of each fall semester

Grinnell College provides the Policy to students. Compl. ¶ 84, ECF No. 1. The September 2017

version of the Policy was in effect when the events at issue occurred. See id. ¶ 86; see also ECF

No. 77-3 at P-APP 000001. The Policy is intended to “[p]rovide the Grinnell College community

with a clear set of behavioral standards and clear definitions of [p]rohibited [c]onduct.” ECF

No. 77-3 at P-APP 000002. The Policy explains how a “College community member” can report

a Policy violation and provides information about “how a report against a student . . . will be

investigated, evaluated, and adjudicated by [Grinnell C]ollege.” Id.

       Grinnell’s Policy “prohibits . . . sexual assault,” which it defines as

       having or attempting to have sexual intercourse or sexual contact with another
       individual without consent. This includes sexual intercourse or sexual contact
       achieved by the use or threat of force or coercion, where an individual does not
       consent to the sexual act, or where an individual is incapacitated. Sexual assault
       includes the following acts: . . .

       Having or attempting to have sexual intercourse with another individual without
       consent. Sexual intercourse includes vaginal or anal penetration, however slight,
       with a body part or object, or oral copulation by mouth-to-genital contact. . . .

       Having or attempting to have sexual contact with another individual without
       consent. Sexual contact includes kissing, touching the intimate parts of another,
       causing the other to touch one’s intimate parts, causing the other to touch their own

                                                  2
      Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 3 of 36




       intimate parts, or disrobing or exposure of another without permission. Intimate
       parts may include the breasts, groin, genitals, buttocks, mouth[,] or any other part
       of the body that is touched in a sexual manner. Non-consensual Sexual Contact can
       occur whether individuals are clothed or unclothed.

Id. at P-APP 000004, 16–17. “The [P]olicy is based on affirmative consent.” Id. at P-APP 000019.

       Consent to engage in sexual activity must be given knowingly, voluntarily, and
       affirmatively. Consent to engage in sexual activity must exist from the beginning
       to end of each instance of sexual activity and for each form of sexual contact.
       Consent is demonstrated through mutually understandable words and/or clear,
       unambiguous actions that indicate a willingness to engage freely in sexual activity.
       Consent is active, not passive.

Id.

       Under the Policy, any individual who is affected by prohibited conduct may file a Title IX

report. See id. at P-APP 000023. The Title IX Coordinator works with the Title IX response

team, including the Deputy Title IX Coordinators, to respond to Title IX allegations. See id. at

P-APP 000009, 34. After a complainant files a report against a student-respondent, 2 a member of

the Title IX response team conducts an initial assessment. See id. at P-APP 000034–35. The initial

assessment “consider[s] the nature of the report, the [c]omplainant’s expressed preference for

resolution, and the appropriate course of action, which may include Informal or Formal

Resolution.” Id. at P-APP 000035. “Informal Resolution does not involve disciplinary action

against a [r]espondent.” Id. Formal Resolution “involves an investigation to determine if there has

been a policy violation,” an adjudication, and may result in “sanctions through conduct (corrective)

action.” See id. at P-APP 000041. “The College seeks to resolve all reports of [p]rohibited

[c]onduct within 60 calendar days of the initial report or the Notice of Investigation.” Id. If “the

investigation and resolution exceed this time frame for good cause, the College will notify all



2 The Policy has different procedures for student-respondents, staff member-respondents, and
faculty member-respondents. ECF No. 77-3 at P-APP 000034–35. The Court uses “respondent” to
refer to student-respondents.
                                                 3
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 4 of 36




parties of the need for additional time and best efforts will be made to complete the process in a

timely manner while balancing principles of thoroughness and fairness with promptness.” Id.

       After Grinnell College initiates an investigation as part of a Formal Resolution, the Dean

of Students issues a written Notice of Investigation to the complainant and the respondent. Id. at

P-APP 000044. “The Notice will include the names of the parties, a brief description of the alleged

conduct, and the potential policy violations.” Id. The Title IX Coordinator then appoints a “trained

investigator to conduct a prompt, equitable, thorough, and impartial investigation” of the alleged

Policy violations. Id. “It is the responsibility of . . . [Grinnell] College, not the parties, to gather

relevant evidence.” Id. The investigator is responsible for interviewing the parties separately;

“interviewing potential witnesses; collecting relevant documentation and physical evidence;” and

“preparing a written report documenting the complete investigation.” Id. at P-APP 000045.

Grinnell College “expects all members of the Grinnell community to cooperate fully with the

investigation and disciplinary procedures.” Id. “[A]ny student . . . who refuses to cooperate in an

investigation may be subject to sanction. Refusal to cooperate includes . . . failing to acknowledge

requests from College officials for information. . . .” Id.

       After the investigation, the investigator writes a preliminary investigation report, which, in

part, “identif[ies] the potential [P]olicy violations.” Id. at P-APP 000047. The complainant and

respondent review the preliminary investigation report and “may provide comments, propose

questions for the investigator[] to ask the other party, or identify additional witnesses or source[s]

of information.” Id. The investigator then prepares the final investigation report. Id. The final

investigation report “provides a statement of the policy violation(s) that are alleged to have taken

place and a summary of the facts underlying the allegations.” Id. at P-APP 000048.

       The final investigation report forms the basis for the adjudication. Id. Grinnell College

utilizes a third party adjudicator. See id.; Pl.’s Statement Additional Material Facts Supp. Resist.

                                                   4
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 5 of 36




Def.’s Mot. Summ. J. ¶ 164, ECF No. 77-1. “The adjudicator bears the ultimate responsibility of

determining, by a preponderance of the evidence, whether the [r]espondent is responsible for

committing [p]rohibited [c]onduct in violation of [the] [P]olicy.” ECF No. 77-3 at P-APP 000048.

After the adjudicator receives the final investigation report, the adjudicator “will” meet

with a member of the investigation team and ask any questions to fully understand the case.

Id. at P-APP 000050. The adjudicator also conducts private adjudication meetings with each

party. See id. at P-APP 000049–51.

       The Dean of Students will send each party an explanation of the process; provide
       the parties with the date, time, and place of the meeting; and the name of the
       adjudicator. The Dean of Students will also provide an opportunity to the parties to
       ask questions about the process and meet before the adjudication meeting occurs.

Id. at APP 000048–49. Prior to the adjudication meetings, “[t]he adjudicator is required to review

all pertinent information regarding the incident, including written statements, the investigation

report, documents, . . . and/or oral information from the [c]omplainant(s), [r]espondent(s), and

witnesses.” Id. at P-APP 000050. Although the adjudication meetings are private, each party

“will be provided with the opportunity to listen to the adjudicator’s meeting with the other party.”

Id. at P-APP 000049, 51.

       At the adjudication meeting, the respondent may respond to the allegations, present a

Mitigation Statement, and answer the adjudicator’s questions. Id. at P-APP 000051. After listening

to the opposing party’s adjudication meeting, the complainant and the respondent may raise

questions or comments to the adjudicator. Id. Then the adjudicator deliberates privately and writes

a case opinion. Id. The case opinion details the adjudicator’s findings of fact by a preponderance

of the evidence and the adjudicator’s rationale. Id.

       If the adjudicator finds a respondent responsible for the charged violations, the

adjudicator recommends an appropriate educational outcome or sanction to the Dean of


                                                 5
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 6 of 36




Students. Id. at P-APP 000052. The Dean of Students is not bound by the adjudicator’s

recommended sanction and may broaden or lessen any range of recommended sanctions

“in the case of serious mitigating circumstances, contextual or historical aggravating

circumstances, or egregiously offensive behavior.” Id.

       A student who is found responsible for Non-consensual Sexual Intercourse will
       typically receive educational outcomes (sanctions) of suspension or dismissal,
       including a ban from campus. A student who is found responsible for
       Non-consensual Sexual Contact (where no intercourse has occurred) will typically
       receive education outcomes (sanctions) ranging from conduct warning to dismissal.

Id. The Dean of Students provides the complainant and respondent with written notice of the

adjudicator’s findings and the sanctions imposed. Id. at P-APP 000053.

       The complainant and the respondent have the right to appeal the outcome of the

adjudication. Id. at P-APP 000054. Parties may appeal on two grounds, either “[n]ew evidence that

was not available at the time of the investigation is presented that could be outcome-determinative;

and/or . . . [p]rocedural error(s) that had a material impact on the outcome.” Id. The appeal request

includes “a plain, concise, and complete written statement expounding the grounds for the appeal.”

Id. The appeal request will either be accepted or denied. Id. “Appeals will be evaluated by an

impartial decision-maker.” Id. The Appeals Officer is Grinnell College’s Associate Vice President

of Student Affairs. Id.

       If the appeal is accepted, each party is given the opportunity to respond to the other party’s

appeal in writing. Id. The appealing party bears the burden of proof because the original decision

is “presumed to have been decided reasonably and appropriately.” Id. at P-APP 000054–55. “The

Appeals Officer can affirm the original findings, alter the findings, and/or alter the educational

outcomes. . . .” Id. at P-APP 000055. “Appeal decisions are final.” Id.




                                                 6
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 7 of 36




       B.     Proceedings Against Moe

       In February 2018, Complainant 1, 3 a female student at Grinnell College, filed a Tile IX

complaint against Moe, a male student at Grinnell College. See ECF No. 1 ¶ 95. Complainant 1

alleged Moe engaged in sexual misconduct with her and may have done so with other

students. See Pl.’s Sealed App. Part Two Supp. Resist. Def.’s Mot. Summ. J. P-APP 000740, ECF

No. 78-1. After conferring with Complainant 1, two other female students at Grinnell College,

Complainant 2 and Complainant 3, filed reports against Moe. See ECF No. 77-1 ¶¶ 34–35, 52;

ECF No. 78-1 at P-APP 000744–45, 000150–52.

       The Complainants alleged Moe engaged in nonconsensual sexual intercourse with

Complainant 1 and Complainant 2, and engaged in nonconsensual sexual contact with

Complainant 3. Id. at P-APP 000806. The Title IX office pursued Formal Resolution of the

allegations against Moe. See at P-APP 000755. Sarah Moschenross, Grinnell College’s Dean of

Students, provided Moe with a letter of notice regarding the allegations and banned him from

campus. ECF No. 78-1 at P-APP 000755. The notice incorrectly stated all Complainants alleged

he engaged in nonconsensual sexual intercourse. Id. at P-APP 000755. The investigator issued the

final investigation report on May 17, 2018. Pl.’s Sealed App. Part One Supp. Resist. Def.’s Mot.

Summ. J. P-APP 000219–47, ECF No. 78 (final investigation report). The adjudicator reviewed

the final investigation report and conducted adjudication meetings with Moe, Complainant 1, and

Complainant 2. See ECF No. 78-1 at P-APP 000806–07. Then the adjudicator issued the case

opinion. Id. at P-APP 000805–37 (case opinion).

       The adjudicator found Moe had nonconsensual sexual intercourse with Complainant 2

and nonconsensual sexual contact with Complainant 3, as alleged in the complaints. Id. at


3Moe refers to Complainants as Complainant 1, Complainant 2, and Complainant 3. See ECF
No. 1 passim. The Court follows suit.
                                               7
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 8 of 36




P-APP 000817, 000821. The adjudicator found Moe did not engage in nonconsensual sexual

intercourse with Complainant 1. Id. at P-APP 000832. However, the adjudicator found Moe

engaged in nonconsensual sexual contact with Complainant 1, which Complainant 1 had not

alleged in her complaint. See id. at P-APP 000806, 832.

              1.      Complainant 1

       Complainant 1 and Moe became friends in their first year at Grinnell College. ECF

No. 78 at P-APP 000504. In early December 2018, Complainant 1 stayed at Moe’s house for

several days. Id. at P-APP 000505. During her stay, Complainant 1 and Moe drank alcohol at a

party at Moe’s house. Id. at P-APP 000505–07. During the party, Complainant 1 “announced she

felt like making out with ‘anyone.’” Id. at P-APP 000505, 508. Then Moe kissed Complainant 1.

Id. at P-APP 000508. Complainant 1 told Moe, “not right now.” Id. Complainant 1 provided the

investigator with the names of five witnesses present at the party when Moe and Complainant 1

kissed. Id. at P-APP 000511. Complainant 1 and Moe kissed several times at the party. Id. at

P-APP 000512, 537. Complainant 1 estimated she consumed seven to eight alcoholic drinks d

uring the party. Id. at P-APP 000522.

       At the end of the party, Complainant 1 and Moe laid in Moe’s bed with Moe’s friend

C.M. Id. at P-APP 00512–13. Complainant 1 kissed C.M. Id. at P-APP 000513, 540. After

C.M. left the room, Moe and Complainant 1 engaged in sexual intercourse and oral sex. Id. at

P-APP 000514–15. Moe told the investigator

       it happened very fast. . . . [s]he started kissing me . . . . I remember asking for
       consent from her and her saying yes . . . . I was . . . nervous. I was feeling like if I
       didn’t . . . give her what she wanted, she would be mad or upset with me.

Id. at P-APP 000538. Complainant 1 told the investigator she “seemed enthused” during the sexual

encounter “but only because [she] was drunk and [she] wasn’t really paying attention to who it

was.” Id. at P-APP 000514. She did not remember if Moe asked for consent to have sex. Id. Moe

                                                  8
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 9 of 36




states Complainant 1 embraced and kissed him; was enthused, energetic, and responded

affirmatively during sexual intercourse; and responded to Moe’s questions about what she liked

during sexual intercourse. See id. at P-APP 000525–28. Moe stated Complainant 1 was able to

converse and walk on her own. Id. at P-APP 000542.

       Moe alleges after Complainant 1 and Moe had sex, Complainant 1 and Moe discussed the

“build up of sexual tension” between Complainant 1 and Moe with C.M. Id. at P-APP 000542.

Complainant 1 denies this conversation happened. Id. at P-APP 000523. The next day,

Complainant 1 spoke with her friend A.B. about the sexual encounter. Id. at P-APP 000515.

              2.     Complainant 2

       The events alleged in Complainant 2’s Title IX complaint occurred on February 18, 2017,

when Moe and Complainant 2 were acquaintances. See ECF No. 78 at P-APP 000559–65,

576–94. That evening Complainant 2 and her friend H.A. attended a concert. Id. at P-APP 000560.

Complainant 2 states she consumed alcohol before the concert. Id. H.A. believes Complainant 2

consumed alcohol at the concert. Id. at P-APP 000590. H.A. explained Complainant 2 was

“relatively drunk,” but she could speak and walk with no problems. Id. at P-APP 000591–92.

H.A. believes Complainant 2 was unable to provide consent based on her level of intoxication.

Id. at P-APP 000593. At some point in the evening, Moe and Complainant 2 attended a party

where they consumed alcoholic beverages. See id. at P-APP 000560–61, 577–78, 589.

       Complainant 2 states she and H.A. attended the party with Moe. Id. at P-APP 000560–61.

She also contends H.A. asked Moe to bring Complainant 2 home from the party because

Complainant 2 was drunk. Id. at P-APP 000561. H.A. and Moe state H.A. did not attend the party.

Id. at P-APP 000584–85, 589. H.A. recalls Moe was at the concert. Id. at P-APP 000591. H.A.

recalls Moe said he would go to the party with Complainant 2. Id. at P-APP 000592.

       Prior to attending the party, Moe took Xanax and smoked marijuana to calm down from a

                                              9
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 10 of 36




panic attack. Id. at P-APP 000577–78. Moe drank a few drinks at the party. Id. Complainant 2

alleges Moe was “not intoxicated.” Id. at P-APP 000562. Moe recalls Complainant 2 drank alcohol

at the party. Id. at P-APP 000579. Complainant 2 alleges she was so intoxicated she could not

stand. Id. at P-APP 000561. During the party, Moe and Complainant 2 crawled through a window

to a porch where they had an extended conversation. See id. at P-APP 00568, 579.

       After the party, Moe walked Complainant 2 back to her dorm. Id. at P-APP 000561. Moe

alleges Complainant 2 was able to walk and talk. Id. at P-APP 000580. Complainant 2 states she

“was really tired” and “wanted to go to sleep.” Id. at P-APP 000561, 569. She let Moe sleep at her

dorm because his dorm was far away. See id. at 000561, 569. Complainant 2 states there was “no

sexual activity before [she] crawled into bed.” Id. at P-APP 000570. Complainant 2 alleges “all of

a sudden [Moe was] . . . on top of [her] . . . having sex.” Id. at P-APP 000561. Complainant 2

alleges Moe pulled down his pants and then pulled down her pants and penetrated her. Id. at

P-APP 000562. Complainant 2 alleges she just laid there and did not participate. Id. at

P-APP 000570. The next morning Complainant 2 alleges she was “very freaked out . . . and [she]

felt like [she] had nonconsensual sex.” Id. at P-APP 000561. Complainant 2 told H.A. about the

sexual encounter. Id. at P-APP 000565.

       Moe alleges he did not intend to have sexual intercourse with Complainant 2. Id. at

P-APP 000579. Moe states:

       We headed back to her room at which point I asked her if I could come inside, she
       said yes, she was getting ready for bed. . . . I was planning on staying with her for
       a little bit and talking while . . . we were . . . winding down . . . but she started
       kissing me . . . and was . . . physically . . . aggressive . . . physically forward. . . She
       was . . . kind of pressing her body against mine . . . pressing my leg between her
       legs . . . and kissing me aggressively . . . so I responded . . . with some more.

Id. Moe alleges during the encounter he asked Complainant 2 if she wanted him to perform oral

sex on her. Id. at P-APP 000582. Moe alleges Complainant 2 said “yes.” Id. Moe removed


                                                   10
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 11 of 36




Complainant 2’s pants and performed oral sex on her for about ten minutes. Id. Then Moe alleges

he “asked her if . . . she wanted to have sex and she said yes and . . . manipulated [him] into the

positions that [Complainant 2] desired.” Id. Moe contends Complainant 2 talked about what felt

good and asked Moe to adjust his position. Id. at P-APP 000583. Complainant 2 confirmed they

had oral sex but could not recall consenting to it. Id. at P-APP 000570. Complainant 2 also stated

it was possible she had given Moe directions during sex, but she could not recall. See id.

               3.     Complainant 3

       Complainant 3 and Moe were in the same friend group. Id. at P-APP 000605. They engaged

in sex as a group on two occasions. See id. at P-APP 000607–08. Complainant 3’s complaint

alleged in April 2017, Moe sketched her for his art class. Id. at P-APP 000609. After Moe

finished, he and Complainant 3 laid down on his bed, fully clothed, and watched television.

Id. at P-APP 000669. Complainant 3 reported that as they laid on the bed, Moe “kind of, like,

pressed up against [her] and had an erection.” Id. Complainant 3 expressed her discomfort to Moe.

Id. They continued to lay on the bed. Id. Then Moe came close to her again, and Complainant 3

told Moe she did not feel comfortable getting physical with her friends. Id. Complainant 3 stated

she believed Moe rubbed up against her intentionally. Id. at P-APP 000610.

               4.     Investigation

       Grinnell College hired an attorney from Husch Blackwell to investigate the Complainants’

allegations. See ECF No. 78 at P-APP 000475. The investigator interviewed Moe, Complainant 1,

Complainant 2, Complainant 3, and H.A. See ECF No. 78 at P-APP 000476–77; id. at

P-APP 000536–42, 572–87 (Parts I and II interview transcript with Moe); id. at P-APP 000504–

20 (interview transcript with Complainant 1); id. at P-APP 000559–69 (interview with

Complainant 2); id. at P-APP 000588–94 (interview transcript with H.A.); id. at P-APP 000605–

614 (interview with Complainant 3); id. at ECF No. 78-1 at P-APP 000770–77 (Part III interview

                                                11
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 12 of 36




transcript with Moe). The investigator conducted follow up interviews with the Complainants and

Moe. See ECF No. 78 at P-APP 000526–35, 549–58, 595–604 (Moe’s follow-up interview

transcript); id. at P-APP 000521–25 (Complainant 1’s follow-up interview transcript); id. at

P-APP 000566–71 (Complainant 2’s follow-up interview transcript); id. at P-APP 000615–22

(Complainant 3’s follow-up interview).

       The investigator did not interview the five witnesses to the kiss between Complainant 1

and Moe, Moe’s friend C.M., or Complainant 1’s friend A.B. See id. at P-APP 000476–77.

C.M. was studying abroad and did not respond to the investigator’s inquiries. See ECF

No. 78-1 at P-APP 000780. Grinnell College did not reprimand C.M. for his failure to

participate in the interview. See Asberry Dep. 157:5–7, ECF No. 78-2 at P-APP 001194.

       The investigator drafted a preliminary investigation report, and Moe provided comments.

See id. at P-APP 000219–463 (preliminary investigation report); id. at P-APP 000466–71

(Moe’s comments). On May 17, 2018, the investigator issued the final investigation report

to the adjudicator. See id. at P-APP 000475–727 (final investigation report). The investigator

did not make any findings in the final report. See id. The investigator included a section broadly

listing potential Policy violations; it did not include the specific allegations against Moe. See

id. at P-APP 000477–78.

               5.     Adjudication and Appeal

       Marsha Ternus, former Chief Justice of the Iowa Supreme Court, served as Grinnell

College’s adjudicator. See ECF No. 77-1 ¶ 164. Complainant 1, Complainant 2, and Complainant

3’s allegations were consolidated into one Title IX action. See ECF No. 78-1 at P-APP 000806.

Ternus conducted adjudication meetings with Complainant 1, Complainant 2, and Moe in

separate video conferences. Id. at P-APP 000806–07. Complainant 3 declined to meet with Ternus.

Id. at P-APP 000806. For the case opinion, the adjudicator relied on the final investigation

                                               12
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 13 of 36




report, including its attachments and copies of the audio recordings made at the adjudication

meetings. Id. at P-APP 000807. Ternus did not meet with the investigator. Ternus Dep. 52:15–23,

ECF No. 63 at App 080.

       As to Complainant 1, the adjudicator found Moe did not engage in nonconsensual

sexual intercourse. ECF No. 78-1 at P-APP 000832. However, although nonconsensual sexual

contact was not alleged in Complainant 1’s complaint, the adjudicator found “a preponderance of

the evidence shows that [Moe] engaged in nonconsensual sexual contact with [Complainant 1].”

Id.; see id. at P-APP 000806; see also id. at P-APP 000755 (Title IX letter to Moe); id. at

P-APP 000762 (notice of investigation). The adjudicator did not recount the nonconsensual

sexual contact for which she found Moe responsible. See id. at P-APP 000828–32. The adjudicator

found Moe was not credible in his statements about Complainant 1 based on the assessment

of his credibility in Complainant 2’s case. See id. at P-APP 000816, 832. The adjudicator

determined Moe took advantage of Complainant 1’s impaired state to initiate sexual contact.

Id. at P-APP 000828. The case opinion stated, there is “not a preponderance of the evidence

to establish that [Complainant 1] did not indicate her consent to sexual intercourse with [Moe].”

Id. at P-APP 000830. The adjudicator found Complainant 1’s testimony suggested that “in the

middle” of sexual intercourse with Moe, Complainant 1 “acted in a way that indicated to [Moe]

her willingness to engage freely in sexual activity.” Id.

       Ternus determined Moe engaged in nonconsensual sexual intercourse with Complainant 2.

Id. at P-APP 000817. Because Moe kissed Complainant 2 on the cheek when they got into bed,

Ternus concluded Moe was “inconsistent and not credible” when he stated he “had no intention

of engaging in sexual activity with [Complainant 2].” Id. at P-APP 000816. Ternus stated,

“[w]hile a kiss could be platonic, a preponderance of the evidence demonstrates otherwise here

because . . . this adjudicator finds [Complainant 2]’s account . . . more credible.” Id. Ternus also

                                                 13
      Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 14 of 36




found Moe to be inconsistent about who initiated oral sex. Id. She found Moe’s assertions about

Complainant 2’s intoxication “unbelievable” based on H.A.’s and Complainant 2’s testimony. Id.

For these reasons, the adjudicator did not credit Moe’s version of events. Id. The case opinion

concluded:

        Given [Complainant 2’s] high level of intoxication, it is more likely than not that
        [she] was tired and just wanted to sleep when she returned to her dorm room, as she
        has stated. That [Complainant 2]—in her diminished physical state—would
        become sexually aggressive with someone in whom she had expressed no romantic
        interest either before or after February 18, 2017, is unlikely.

Id. at P-APP000817.

        As to Complainant 3, the adjudicator found Moe responsible for nonconsensual sexual

contact because he did “not assert that [he] asked [Complainant 3] for her consent to the sexual

contact that occurred or that [Complainant 3] otherwise affirmatively consented to being touched

in a sexual manner.” Id. at P-APP 000821. The adjudicator found Complainant 3 to be “very

confident in her recollection.” Id. The adjudicator found it unlikely Moe

        would have been unaware of any sexual touching that occurred. If [Moe] was
        aroused enough to have an erection, it is unlikely that [he] would have touched or
        rubbed [his] penis to or against [Complainant 3] without being aware of doing so.
        Moreover, [Moe’s] acknowledgement that [he] may have had an erection that
        evening is inconsistent with [his] denial of any sexual interest in [Complainant 3].

Id.

        The case opinion included a section entitled “Evidence of Pattern of Prohibited Conduct.”

Id. at P-APP 000832–33. The adjudicator relied on this analysis to recommend the punishment of

suspension or expulsion stating, the “evidence of substantially similar conduct by [Moe] in the

three complaints at issue showed—by a preponderance of the evidence—a predatory pattern of

prohibited conduct.” Id. at P-APP 000833. The adjudicator found Moe “had a practice of initially

engaging in rather harmless or innocuous physical contact with a woman . . . and then escalating

that contact into sexual activity of increasing intimacy without first obtaining consent.” Id. Finally,

                                                  14
       Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 15 of 36




the case opinion stated, “[Moe] preyed on women who were intoxicated and approaching

incapacitation if not incapacitated.” Id.

         Ternus submitted her findings and recommended sanctions to Moschenross. Id. at

P-APP 000805. On June 12, 2018, Moschenross issued three identical outcome letters to Moe

regarding Complainant 1, Complainant 2, and Complainant 3. See id. at P-APP 00870–74

(outcome letter re: Complainant 3); id. at P-APP 000875–79 (outcome letter re: Complainant 1);

id. at P-APP 000880–84 (outcome letter re: Complainant 2). The letter regarding Complainant 3

incorrectly stated Moe was responsible for nonconsensual sexual intercourse with Complainant 3.

Id. at P-APP 000870. Moschenross dismissed Moe from Grinnell College effective June 12, 2018.

See id. at P-APP 000872, 000877, 000882.

         Moe submitted a timely appeal “on the grounds that the adjudicator made substantial

errors in the processing of evidence, substantially affecting the fairness of the decision.” Id. at

P-APP 000886–88; see also id. at P-APP 000885. Vice President of Student Affairs Andrea

Connor handled Moe’s appeal. Id. at P-APP 00891. In June 2018, Connor denied Moe’s appeal

stating, “based on a review of the record, there is no evidence of a procedural error in the conduct

process that had a material impact on the outcome, nor have you provided any new evidence that

could be outcome-determinative.” Id. at P-APP 000891–92. The Title IX proceedings took six

months to complete. See id.; ECF No. 1 ¶ 95; ECF No.

         Additional factual findings are set forth below as necessary.

III.     LEGAL STANDARD

         Under Federal Rule of Civil Procedure 56, the Court must grant a party’s motion for

summary judgment if no genuine issues of material fact exist and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

(1986). A genuine issue of material fact exists where the issue “may reasonably be resolved in

                                                 15
      Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 16 of 36




favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly preclude

the entry of summary judgment. Factual disputes that are irrelevant or unnecessary will not be

counted.” Id. at 248.

        To defeat summary judgment, the non-moving party “may not rest upon the mere

allegations or denials of his pleadings, but . . . must set forth specific facts showing that there is a

genuine issue for trial.” Id. at 248. In analyzing whether a party is entitled to summary judgment,

a court “may consider only the portion of the submitted materials that is admissible or useable at

trial.” Moore v. Indehar, 514 F.3d 756, 758 (8th Cir. 2008) (internal quotation marks omitted)

(quoting Walker v. Wayne Cnty., 850 F.2d 433, 434 (8th Cir. 1988)). The nonmoving party

“receives the benefit of all reasonable inferences supported by the evidence, but has the obligation

to come forward with specific facts showing that there is a genuine issue for trial.” Atkinson v.

City of Mt. View, 709 F.3d 1201, 1207 (8th Cir. 2013) (internal quotation marks and citation

omitted). “In order to establish the existence of a genuine issue of material fact, a plaintiff may

not merely point to unsupported self-serving allegations.” Anda v. Wickes Furniture Co., Inc.,

517 F.3d 526, 531 (8th Cir. 2008) (internal quotation marks and citation omitted), abrogated on

other grounds by Torgerson v. City of Rochester, 643 F.3d 1031 (8th Cir. 2011) (en banc). “Where

the record taken as a whole could not lead a rational trier of fact to find for the nonmoving party,

there is no genuine issue for trial,” and the moving party is entitled to judgment as a matter of law.

Torgerson, 643 F.3d at 1042–43 (internal quotation marks omitted) (quoting Ricci v. DeStefano,

557 U.S. 557, 586 (2009)).

IV.     DISCUSSION

        Moe alleges four claims against Grinnell College: discrimination on the basis of sex, in

violation of Title IX (Count I); breach of contract, in violation of Iowa law (Count II); breach of

                                                  16
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 17 of 36




the implied covenant of good faith and fair dealing, in violation of Iowa law (Count III); and

wrongful discipline, in violation of Iowa law (Count IV). ECF No. 1 ¶¶ 206–58. Now before the

Court is Grinnell College’s motion for summary judgment on all counts. ECF No. 57. Moe resists.

ECF No. 77. Neither party requests a hearing. See id; see ECF No. 57. Finding the parties’ briefing

and exhibits adequately present the issues, the Court decides the motion without oral argument.

See LR 7(c); Fed. R. Civ. P. 78(b).

       The Court finds Moe puts forth evidence sufficient to generate genuine issues of material

fact as to Counts I and II. The Court denies Grinnell College’s motion on these counts. Finding

Moe fails to raise a genuine issue of material fact as to Moe’s claim for breach for the implied

covenant of good faith and fair dealing, the Court grants Grinnell College’s motion on Count III.

Finally, because Iowa law does not recognize a claim for wrongful discipline, the Court grants

Grinnell College’s motion for summary judgment on Count IV.

       A.      Title IX (Count I)

       In Count I, Moe alleges sex was “a motivating factor in [Grinnell College’s] decision to

discipline” him, in violation of Title IX. ECF No. 1 ¶ 212. He alleges Grinnell College exhibited

sex bias during the Title IX investigation and adjudication proceedings through the investigator,

adjudicator, and Title IX officers. See id. ¶¶ 218, 229, 230–35.

       Grinnell College argues it is entitled to summary judgment because Moe fails to

demonstrate sex bias by any decision maker. Def.’s Br. Supp. Mot. Summ. J. 3–7, ECF No. 65.

Grinnell College also argues it did not apply the Policy against Moe in a biased manner. Id. at

7–10. Additionally, Grinnell College argues Ternus’s case opinion “does not demonstrate sex

bias.” Id. at 13. Finally, Grinnell College argues dismissing Moe’s appeal is not evidence of sex

bias. Id. at 22–23.

       Moe resists, arguing procedural irregularities in the Title IX proceedings demonstrate

                                                17
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 18 of 36




genuine issues of material fact as to whether sex was a motivating factor in determining

Moe violated the Policy. Pl.’s Br. Supp. Resist. Def.’s Mot. Summ. J. 13–28, ECF No. 81.

Moe also argues the adjudicator treated female respondents more favorably in Title IX

proceedings. Id. at 29. Finally, Moe argues Moschenross publicly exhibited biased views as to

sex and Connor was not impartial. Id. at 29–39. Finding genuine issues of material fact exist as to

whether bias on the basis of sex influenced Grinnell College’s Title IX proceedings against Moe,

the Court denies Grinnell College’s motion for summary judgment as to Count I.

               1.      Applicable law

       Title IX provides: “No person in the United States shall, on the basis of sex, be excluded

from participation in, be denied the benefits of, or be subjected to discrimination under any

education program or activity receiving federal financial assistance. . . .” 20 U.S.C. § 1681(a). To

state a Title IX claim, a plaintiff “must allege adequately that the [college] disciplined him on the

basis of sex—that is, because he is a male.” Doe v. Univ. of Ark.-Fayetteville, 974 F.3d 868, 864

(8th Cir. 2020) (citing Doe v. Purdue Univ., 928 F.3d 652, 667–68 (7th Cir. 2019)). To

survive summary judgment, Moe must set forth “sufficient evidence to allow a reasonable

jury to find that [Grinnell College] disciplined him on the basis of sex.” Rossley v. Drake Univ.,

979 F.3d 1184, 1192 (8th Cir. 2020) (alteration in original) (quoting Purdue Univ.,

928 F.3d at 667–68).

       Differing treatment of similar sexual behavior by men and women may indicate sex bias

in Title IX proceedings. In Doe v. Washington & Lee University, a genuine issue of material fact

existed as to whether the university discriminated against the male plaintiff (Doe) on the basis of

sex. No. 6:19-cv-00023, 2021 WL 1520001, at *13 (W.D. Va. Apr. 17, 2021) (applying the

standard adopted by the Eighth Circuit). There, the female respondent (Roe) testified to her

“personal rule” that she only had “full sexual intercourse with partners if she [was] interested in a

                                                 18
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 19 of 36




relationship,” while she engaged in oral sex even if she was not interested in a relationship. Id.

Because Roe was not interested in a relationship with Doe, she testified the penetrative vaginal sex

they engaged in was not consensual but oral sex they engaged in was consensual. Id. at *6, *13.

Doe testified that when Roe performed oral sex on him, “he thought it was weird” due to their

friendship. Id. at *4 (internal quotation marks omitted). The disciplinary panel credited Roe’s

personal rule but did not find Doe credible. Id. at *13. It “had trouble” reconciling Doe’s contention

that receiving oral sex from a friend was weird. Id. The court found the “determination of

responsibility was predicated on biased assumptions regarding the sexual preferences of men and

women.” Id. The court stated:

        the . . . panel’s starkly different treatment of . . . Roe’s and Doe’s testimony and its
        credibility determinations could lead a reasonable jury to find that [the panel] . . .
        followed its Policy in accepting that . . . a female student could credibly draw
        boundaries to the type of sexual conduct she wished to engage in and with whom,
        but . . . treated as doubtful the fact that a male student could credibly draw the same
        boundaries.

Id. at *14.

        Biases based on stereotypes about women’s and men’s sexual behavior may provide

sufficient evidence to demonstrate sex bias in a Title IX adjudication. In Doe v. Grinnell College,

this Court held a reasonable jury could find the college discriminated on the basis of sex.

473 F. Supp. 3d 909, 922 (S.D. Iowa 2019). The Court based its reasoning, in part, on its

finding that “the determinations of responsibility relied upon by Grinnell [College] to dismiss

[the male student] were based on a biased perspective regarding the behavior of women during

sexual encounters.” Id. at 927. There, the adjudicator relied on the complainant’s lack of birth

control to support the finding the complainant did not want to have sex. See id. at 928–29. The

Court found “a reasonable jury could conclude the determination of responsibility was influenced

by the assumption that a woman without birth control would not consent to sex.” Id. at 929. In


                                                  19
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 20 of 36




addition, the Court found, the adjudicator failed to engage with evidence indicating the

complainant “chose to engage in sexual activity—even if she was motivated only by a desire to

‘get [it] over with.’” Id. at 928 (alteration in original). Such an omission was sufficient to

demonstrate a dispute of material fact as to sex bias. Id.

       A university’s procedural deficiencies in a Title IX investigation and adjudication may also

indicate sex bias. In Menaker v. Hofstra University, the plaintiff stated a plausible Title IX claim

by alleging the university disregarded its written procedures when it failed to interview witnesses;

failed to provide the respondent with written determination of probable cause; and failed to provide

the respondent with the opportunity to submit a written response to the allegations against him.

See 935 F.3d 20, 34–35 (2d Cir. 2019). “[S]ubstantial and particularized procedural flaws” in

Title IX proceedings may provide additional support demonstrating a genuine issue of

material fact when an adjudication panel credits similar male and female sexual behavior

differently. Wash. & Lee Univ., 2021 WL 1520001, at *15; but see Rossley, 979 F.3d at 1193

(finding procedural deficiencies including not interviewing duplicative witnesses, did not indicate

sex bias because “they did not result in findings so devoid of substantive content as to be unworthy

of credence”).

                 2.    Analysis

       In support of his resistance to the motion for summary judgment, Moe provides comparator

evidence, evidence the adjudicator’s case opinion relied on sex stereotypes, and evidence of

procedural deficiencies in the Title IX proceedings. Based on the totality of this evidence, a

reasonable jury could find Grinnell College discriminated against Moe on the basis of sex.

       A 2015 Grinnell College sexual misconduct case opinion authored by Ternus is comparator

evidence. See Pl.’s Sealed App. Part Three supp. Resist. Def.’s Mot. Summ. J. P-APP 001135–58,

ECF No. 78-2 (2015 case opinion). There, a female complainant alleged a female respondent

                                                 20
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 21 of 36




engaged in nonconsensual sexual intercourse with the complainant. Id. at P-APP 001135. The

Policy language at issue in the 2015 case is the same language as Moe’s case. Compare

Id. at P-APP 001136–38 (relevant Policy language for 2015 case opinion), with ECF No. 78-1 at

P-APP 000807–10 (relevant Policy language for Moe’s case opinion). At issue were conflicting

accounts of a sexual encounter between two female friends after drinking alcohol. See id. at

P-APP 001135. The parties engaged in oral sex and digital penetrative vaginal sex. See id. at

P-APP 001140, 001148–49. The complainant alleged she was blacked out during the sexual

encounter and did not consent. Id. at P-APP 001140. The respondent alleged the complainant

consented. Id. at P-APP 001149.

       The adjudicator considered testimony, video evidence, and text messages. See id. at

P-APP 001138–48. The adjudicator determined there was insufficient evidence to find by a

preponderance of the evidence that the complainant exhibited signs of incapacitation. Id. at

P-APP 001157. The case opinion stated, “[i]ncapacitation is defined as the inability, temporarily

or permanently, to give consent, because an individual is mentally and/or physically helpless,

asleep, unconscious, or unaware that the sexual activity is occurring.” Id. at P-APP 001156. The

case opinion also stated, “[a] person is not incapacitated merely because they have been drinking.

[The respondent’s] awareness that [the complainant] was really drunk is not equivalent to

knowledge that [the complainant] was incapacitated and incapable of making a rationale,

reasonable decision about whether to engage in sexual activity.” Id. The adjudicator found

“no witnesses observed [the complainant] slurring her words, walking unsteadily, or showing other

signs of incapacitation.” Id. Additionally, the adjudicator found on the morning after the alleged

incident, the complainant statements indicated she remembered having sexual intercourse with the

respondent. Id. at P-APP 001157. The adjudicator then concluded the complainant “was not asleep,

unconscious, or unaware that sexual activity was occurring during their sexual encounter.” Id.

                                               21
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 22 of 36




Thus, the adjudicator determined the complainant was not unable to give consent. Id.

       The adjudicator found “[b]oth students were credible and sincere in their accounts of what

happened” and “consumption of alcohol impacted their judgment.” Id. The case opinion did not

explain why the adjudicator found them credible. See id. The respondent stated, “she felt she was

giving into [the complainant’s] desire for sexual contact with [the respondent].” Id. The adjudicator

found respondent’s statement credible and relied on it, in part, for the determination that there was

not a preponderance of the evidence complainant did not consent to sexual intercourse. Id. The

adjudicator concluded the respondent was not responsible for the charge of nonconsensual sexual

intercourse with the complainant. Id. at P-APP 001158.

       There are notable differences between the analyses and credibility findings of the 2015

case and Moe’s case. In the 2015 case opinion, the adjudicator found both the female respondent

and female complainant credible. Although the complainants in both cases indicated they had not

consented to sexual intercourse, in the 2015 case opinion, the adjudicator did not address whether

the initial sexual contact between the parties was consensual. The adjudicator considered whether

the initial sexual contact between Moe and Complainant 1 was consensual. Also, unlike Moe’s

case, the adjudicator did not make findings regarding the uncharged conduct of nonconsensual

sexual contact in the 2015 case. Finally, in the 2015 case opinion, the adjudicator credited the

female respondent’s testimony that the complainant “was an active participant in their sexual

activities.” Id. at P-APP 001157. The adjudicator did not credit similar testimony by Moe.

       The framework the adjudicator applied in both cases is similar. Compare ECF No. 78-2 at

P-APP 0011335–58 (2015 case opinion), with ECF No. 78-1 at P-APP 000806–37 (Moe’s case

opinion). In both case opinions, the adjudicator’s conclusions rely on the credibility of the

complainant and the respondent because there is little eyewitness testimony or evidence about the

alleged sexual encounters. Although, other factors may explain the difference in treatment, the

                                                 22
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 23 of 36




case framework and opinion language suggest the respondent’s sex could have played a role in

the adjudicator’s differing assessments of the 2015 case and Moe’s case. The Court does not

make a finding as to why the treatment of the respondents’ credibility differ. The adjudicator’s

different treatment of the respondents may not be indicative of sex bias. Cf. Doe v. Grinnell Coll.,

473 F. Supp. 3d at 930. However, as the Eighth Circuit makes clear, “sex discrimination need not

be the only plausible explanation or even the most plausible explanation for a Title IX claim to

proceed.” Doe v. Regents of the Univ. of Minn., 999 F.3d 571, 579 (8th Cir. 2021) (internal

quotation marks and citation omitted). A reasonable jury could, but does not have to, draw the

inference that the respondents were credited differently because of sex. Cf. Doe v. Grinnell Coll.,

473 F. Supp. 3d at 927.

       The use of biased perspectives or stereotypes in Title IX proceedings is sufficient

for a reasonable jury to infer discrimination on the basis of sex. Cf. Wash. & Lee Univ.,

2021 WL 1520001, at *13. In light of differential treatment between Moe and the female

respondent identified above, a jury could find the adjudicator’s assessment about Moe’s credibility

was based on biased notions as to men’s sexual intent. The adjudicator determined Moe

was not forthright when he said prior to entering Complainant 2’s dorm room, he did not intend

to engage in sexual activity with her. See ECF No. 78-1 at P-APP 000816. The adjudicator

reasoned that because Moe kissed Complainant 2 on the cheek, he in fact intended to engage in

sexual activity with her; and thus, he was not credible. See id. As to Complainant 3, the adjudicator

found it

       unlikely . . . that [Moe had] been unaware of any sexual touching that occurred. If
       [Moe] was aroused enough to have an erection, it is unlikely that [he] would have
       touched or rubbed [his] penis to or against [Complainant 3] without being aware of
       doing so. Moreover, [Moe’s] acknowledgement that [he] may have had an erection
       that evening is inconsistent with [his] denial of any sexual interest in [Complainant
       3].


                                                 23
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 24 of 36




ECF No. 78-1 at P-APP 000821. The adjudicator relied in part on the inferences she drew about

the intent behind Moe’s physical actions to assess his credibility. See id. The adjudicator’s

credibility finding then formed the basis for finding Moe responsible for violations alleged by

Complainant 2 and Complainant 3. See, e.g., ECF No. 78-1 at P-APP 000815–17, 821. When

viewed in light of the adjudicator’s assessment about the meaning of the female respondent’s

physical actions in the 2015 case, a reasonable jury could determine the adjudicator’s inferences

as to Moe were based on stereotypes about male sexual intent. As such, a reasonable jury could

determine the adjudicator made findings about Moe on the basis of sex.

       Evidence of procedural deficiencies buttresses the conclusion that a reasonable jury could

find sex affected Moe’s Title IX proceedings. Cf. Menaker, 935 F.3d at 34–35; Wash. & Lee Univ.,

2021 WL 1520001, at *15. Moe provides evidence demonstrating Grinnell College’s Title IX

investigation did not conform to the Policy. Moe provides evidence demonstrating the investigator

failed to interview witnesses that could have corroborated aspects of his testimony, see ECF

No. 78-2 at P-APP 001029; ECF No. 78 at P-APP 000503, 508, 511; the adjudicator did not

meet with the investigator before the adjudication, see Ternus Dep. 52:23–53:9, ECF No. 78-2 at

P-APP 001249; a part of the transcript of Moe’s interview with the investigator was not

provided in time for Ternus to review prior to the adjudication meetings, see ECF No. 78-1 at

P-APP 768–77; ECF No. 1 ¶ 119; ECF No. 78-3 ¶ 234; the final investigation report did not state

the charges against Moe; see ECF No. 78 at P-APP 000475–727; ECF No. 77-3 at P-APP 000048;

and the adjudicator did not know the charges against Moe when adjudicating his responsibility,

see ECF No. 78-1 at P-APP 000789. Procedural deficiencies may be indicative of sex bias in

Title IX proceedings. Cf. Menaker, 935 F.3d at 32–33; Wash. & Lee Univ., 2021 WL 1520001,

at *15. Considering the evidence of procedural deficiencies in light of the comparator evidence,

there is a genuine issue of material fact as to whether the procedural irregularities resulted

                                               24
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 25 of 36




from sex. Cf. Doe v. Marymount Univ., 297 F. Supp. 3d 573, 584 (E.D. Va. 2018); Wash. & Lee,

2021 WL 1520001, at *15.

       Considering the totality of the evidence, a reasonable jury could find Grinnell College

discriminated against Moe on the basis of sex during the Title IX proceedings. Cf. Regents of the

Univ. of Minn., 999 F.3d at 579. The Court may not weigh the evidence Moe provides and makes

no conclusion as to whether Grinnell College violated Title IX. However, so long as there is

evidence that could support a finding in Moe’s favor, summary judgment is not appropriate. Cf.

Anderson, 477 U.S. at 248. The Court denies Grinnell College’s motion for summary judgment as

to Count I.

       B.      Breach of Contract (Count II)

       In Count II, Moe alleges Grinnell College breached the Policy during the Title IX

proceedings, in violation of Iowa law. ECF No. 1 ¶¶ 242(i)–243. Grinnell College argues it is

entitled to summary judgment on Count II because Moe cannot show it breached the Policy.

ECF No. 65 at 24. Moe resists, arguing a genuine issue of material fact exists as to whether Grinnell

College breached the Policy and whether the breach was material. ECF No. 81 at 39.

       Finding there is a factual dispute over whether Grinnell College’s deviations from the

Policy amount to breach of contract, the Court denies Grinnell College’s motion for summary

judgment as to Count II.

       “The relationship between a university and a student is contractual in nature.” Corso v.

Creighton Univ., 731 F.2d 529, 531 (8th Cir. 1984). The Iowa Court of Appeals has recognized a

viable contract claim where a private university fails to abide by the disciplinary procedures

promulgated in the Student Handbook. See Harvey v. Palmer Coll. of Chiropractic,

363 N.W.2d 443, 445–446 (Iowa 1984). The Court has previously addressed breach of contract

claims between private university students and their universities for alleged deficiencies in

                                                 25
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 26 of 36




Title IX proceedings. See Doe v. Grinnell Coll., 473 F. Supp. 3d at 931–35; Rossley,

342 F. Supp. 3d at 941, 944–46, aff’d, 979 F.3d 1184 (8th Cir. 2020). Here, the parties do not

contest the Policy formed a contract between Grinnell College and Moe. See ECF No. 65 at 24;

ECF No. 81 at 39. The parties’ disagreement is limited to whether Grinnell College breached the

terms of the Policy, such that Moe was harmed. See ECF No. 65 at 24–28; ECF No. 81 at 39–42.

       To establish a breach of contract claim under Iowa law, a plaintiff must demonstrate:

       (1) the existence of a contract; (2) the terms and conditions of the contract; (3) that
       [plaintiff] has performed all the terms and conditions required under the contract;
       (4) the defendant’s breach of the contract in some particular way; and (5) that
       plaintiff has suffered damages as a result of the breach.

Iowa Mortg. Ctr., L.L.C. v. Baccam, 841 N.W.2d 107, 110–11 (Iowa 2013) (internal quotation

marks omitted) (quoting Molo Oil Co. v. River City Ford Truck Sales, Inc., 578 N.W.2d 222,

224 (Iowa 1998)). “Interpretation, the meaning of contractual words, is . . . an issue for the

court. . . .” Molo Oil Co., 578 N.W.2d at 225. “[W]hen [the court] interpret[s] contracts, [it] look[s]

to the language contained within the four corners of the document.” DuTrac Cmty. Credit

Union v. Radiology Grp. Real Estate, L.C., 891 N.W.2d 210, 216 (Iowa 2017). The Court will

strictly construe a contract “if its words are clear and unambiguous.” SDG Macerich Props.,

L.P. v. Stanek Inc., 648 N.W.2d 581, 586 (Iowa 2002); see also Jackson v. Drake Univ.,

778 F. Supp. 1490, 1493 (S.D. Iowa 1991) (finding the terms of a financial aid agreement between

a student and university were unambiguous). “A party breaches a contract when, without legal

excuse, it fails to perform any promise which forms a whole or a part of the contract.” Molo Oil

Co., 578 N.W.2d at 225. The doctrine of substantial performance permits a party to fulfill

its obligations under a contract with a performance that “despite deviations from the contract

requirements, provides the important and essential benefits of the contract to the promisee.”

SDG Macerich Props., L.P., 648 N.W.2d at 586 (internal quotation marks and citation omitted).


                                                  26
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 27 of 36




The doctrine “excuses contractual deviations or deficiencies which do not severely impair

the purpose underlying a contractual provision.” Id. Whether there has been substantial

performance “turns on the facts of each case,” and is ordinarily a question of fact for the jury.

Doe v. Grinnell Coll., 473 F. Supp. 3d at 935 (internal quotation marks and citations omitted).

       The doctrine of substantial performance is typically applied in the construction contract

context. See SDG Macerich Props., L.P., 648 N.W.2d at 586. The Eighth Circuit has permitted

application of the doctrine of substantial performance in a non-construction breach of contract

claim under Illinois law. See In re Interstate Bakeries Corp. v. Interstate Brands Corp.,

751 F.3d 955, 963 (8th Cir. 2014) (“[W]e are not convinced that Illinois law limits consideration

of the doctrine of substantial performance to construction cases.”). Like Illinois, Iowa typically

applies substantial performance in construction contract cases. See, e.g., Flynn Builders v. Lande,

814 N.W.2d 542, 544–46 (Iowa 2012). In Doe v. Grinnell College, the Court applied the doctrine

of substantial performance to analyze a breach of contract claim based on Grinnell College’s

alleged deviations from its Title IX policy. 473 F. Supp. 3d at 933–35. Since the Court’s decision

in Doe v. Grinnell College, the Iowa Supreme Court has not provided guidance about the

application of the doctrine of substantial performance in non-construction breach of contract

claims. The Court considers the doctrine of substantial performance for Moe’s breach of

contract claim. Cf. id.

       Moe provides evidence that the following deviations occurred during the Title IX process:

Grinnell College did not provide him with the requisite written explanation of the over sixty-day

delay in resolving the Title IX Complaints, and the Title IX response team did not request

an expedited investigation, see Asberry Dep. 149:3–9, ECF No. 78-2 at P-APP 001192; ECF

No. 77-3 at P-APP 000008, 41; the investigator received no training on “how to conduct Title IX

investigation pursuant to [Grinnell College’s] Title IX policy,” despite the Policy requiring

                                                27
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 28 of 36




investigation by “a trained investigator,” Peterson Dep. 14:16–23, ECF No. 63 at App 151; ECF

No. 77-3 at P-APP 000044; the Title IX Coordinator was not involved in Moe’s Title IX

proceedings, see Voos Dep. 10:5–8, ECF No. 78-2 at P-APP 001201; ECF No. 77-3 at

P-APP 000008; the adjudicator did not meet with the investigator prior to the adjudication

meetings with the parties, Ternus Dep. 52:15–53:10, ECF No. 78-2 at P-APP 001249; the

final investigation report does not indicate the Policy violations alleged by each complainant

against Moe, ECF No. 78 at P-APP 000479; see ECF No. 77-3 at P-APP 000048; the adjudicator

was not aware of the charges against Moe when she initially submitted her case opinion to

Moschenross, ECF No. 78-1 at P-APP 000789; and part of Moe’s investigation interview

transcript was not timely included in the final investigation report for the adjudicator’s review

before Moe’s adjudication meeting, see ECF No. 78-1 at P-APP 000768–77; ECF No. 1 ¶ 119;

ECF No. 78-3 ¶ 234.

       The Policy’s “Purpose and Intent” section states, Grinnell College “will respond promptly

and equitably [to Policy violations] while tailoring the resolution to best fit the facts and

circumstances and the goals of Title IX.” ECF No. 77-3 at P-APP 000002. Considering the

evidence here collectively, a reasonable jury could conclude Grinnell College’s deviations from

the Policy, in the aggregate, prevented Grinnell College’s substantial performance of the Policy’s

purpose. Cf. Doe v. Grinnell Coll., 473 F. Supp. 3d at 933–35. That is not the only conclusion a

reasonable jury could reach. Cf. SDG Macerich Props., L.P., 648 N.W.2d at 586; Doe v. Grinnell

Coll., 473 F. Supp. 3d at 933–35. The Court may not weigh the evidence Moe provides. The Court

reaches no conclusion on whether Grinnell College breached the Policy. Because Moe has

provided evidence sufficient to support a finding in his favor, the Court denies Grinnell College’s

motion for summary judgment on Count II.



                                                28
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 29 of 36




       C.      Breach of Implied Covenant of Good Faith and Fair Dealing (Count III)

       In Count III, Moe alleges Grinnell College breached the Policy’s implied covenant of good

faith and fair dealing during the Title IX proceedings. ECF No. 1 ¶ 249; see ECF No. 81 at 43–44.

Grinnell College argues Moe’s claim fails as a matter of law because Moe was dismissed for sexual

misconduct as permitted under the Policy. ECF No. 65 at 29. Additionally, Grinnell College argues

the dismissal decision and denial of Moe’s appeal do not indicate decision makers lacked

independent judgment. Id. at 30. Finally, Grinnell College contends Moe fails to identify the

“unwritten procedures” he alleges Grinnell College employed. Id. Moe resists, arguing there is

sufficient evidence to generate a genuine issue of material fact about whether Grinnell College

breached the covenant of good faith and fair dealing. ECF No. 81 at 42–44.

       The Court finds Moe fails to provide sufficient evidence to generate a genuine issue of

material fact as to whether Grinnell College breached the implied covenant of good faith and fair

dealing. The Court grants Grinnell College’s motion for summary judgment as to Count III.

       Iowa law recognizes an implied covenant of good faith and fair dealing in all

contracts. See Alta Vista Props., LLC v. Mauer Vision Ctr., PC, 855 N.W.2d 722, 730 (Iowa 2014).

“[T]he duty of good faith is meant to give the parties what they would have stipulated for

at the time of contracting if they could have foreseen all future problems of performance.”

Am. Tower, L.P. v. Local TV Iowa, L.L.C., 809 N.W.2d 546, 551 (Iowa Ct. App. 2011) (quoting

3 Richard A. Lord, Williston on Contracts § 38.15 (4th Ed. Supp. 2011)) “The underlying

principle is that there is an implied covenant that neither party will do anything which will

have the effect of destroying or injuring the right of the other party to receive the fruits of the

contract.” Am. Tower, L.P., 809 N.W.2d at 550 (quoting 13 Richard A. Lord, Williston on

Contracts § 38.15, at 437 (4th Ed. 2000)). “‘Good faith performance . . . of a contract emphasizes

faithfulness to an agreed common purpose and consistency with the justified expectations

                                                29
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 30 of 36




of the other party.’” MYA Logistics, LLC v. Phoenix Newton LLC, No. 4:18-cv-00249-SBJ,

2019 WL 5106773, at *6 (S.D. Iowa Mar. 27, 2019) (internal quotation marks omitted) (quoting

Kooyman v. Farm Bureau Mut. Ins. Co., 315 N.W.2d 30, 34 (Iowa 1982)). The covenant is

breached “when a party to a contract acts in a manner that is offensive to community standards of

decency, fairness, and reasonableness.” In re Gansen, No. 12-0106, 2012 WL 5954584, at *10

(Iowa Ct. App. Nov. 29, 2012) (internal quotation marks omitted) (quoting Kooyman,

315 N.W.2d at 34).

       “This implied covenant generally operates upon an express condition of a contract,

the occurrence of which is largely or exclusively within the control of one of the parties.” Am.

Tower, L.P., 809 N.W.2d at 550. “[T]he covenant does not give rise to new substantive terms

that do not otherwise exist in the contract.” Bagelmann v. First Nat. Bank, 823 N.W.2d 18, 34

(Iowa 2012) (internal quotation marks omitted) (quoting Mid-Am. Real Est. Co. v. Iowa Realty

Co., 406 F.3d 969, 974 (8th Cir. 2005)). It requires “ a contract term to which it can be attached.”

Id. It “prevents one party from using technical compliance with a contract as a shield from liability

when that party is acting for a purpose contrary to that for which the contract was made.”

Mid-Am. Real Estate Co., 406 F.3d at 974.

       Moe fails to identify Policy terms to which he can attach his allegations of Asberry’s

bad faith. Cf. Bagelmann, 823 N.W.2d at 34. Moe alleges Asberry met and communicated

with Complainants as a group and she acted as the Title IX Coordinator, although her role was

Title IX Deputy Coordinator. ECF No. 81 at 43. The Policy permits the Title IX response

“team,” including the Deputy Title IX Coordinator, to “assist[] in the review, investigation,

and/or resolution of the report.” ECF No. 77-3 at P-APP 000009. The Policy does not prevent

the Deputy Title IX Coordinator from meeting with individuals or multiple complainants

together and is silent regarding procedures for multiple complainant situations. See ECF

                                                 30
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 31 of 36




No. 77-3 at P-APP 000029–34; see also id. at P-APP 000034–36, 46. Without identifying

substantive Policy terms prohibiting group meetings, Moe’s evidence is insufficient to support his

claim. Cf. Bagelmann, 823 N.W.2d at 34. Moe also fails to present evidence indicating the

meetings were “offensive to community standards of decency, fairness, and reasonableness”

implied in the Policy. In re Gansen, 2012 WL 5954584, at *10 (internal quotation marks and

citation omitted). The Policy does not specify the Deputy Coordinator’s support role. See id. at

P-APP 000034, 36, 44, 46. Because the Policy permits the Deputy Title IX Coordinator to include

the tasks of the Title IX Coordinator, Moe cannot rely on Asberry’s actions as Deputy Title IX

Coordinator to support his claim. Cf. Bagelmann, 823 N.W.2d at 34.

       Moe also fails to identify substantive Policy terms to which he can attach other

allegations of bad faith during the Title IX proceedings. Cf. Bagelmann, 823 N.W.2d at 34. Moe

alleges Complainant 1 discussed Complainant 2 in Complainant 1’s adjudication meeting; the

adjudicator communicated with Moschenross about the case opinion prior to its issuance; and

Moschenross relied on information from other students about Moe when imposing sanctions

in his case. See ECF No. 81 at 43–44. The Policy does not limit the topics a complainant may

discuss. See id. at P-APP 000050–51. Evidence about Complainant 1’s discussion in her

adjudication meeting does not lend support to Moe’s claim. Cf. Bagelmann, 823 N.W.2d at 34.

Similarly, the Policy is silent as to whether the adjudicator may share or discuss the case opinion

with the Dean of Students prior to issuing a decision. See id. at P-APP 000051. Evidence of the

adjudicator’s discussion with Moschenross does not lend support to Moe’s claim. Cf. Bagelmann,

823 N.W.2d at 34. The Policy permits the Dean of Students to consider “mitigating or aggravating

circumstances” when determining the applicable sanctions. ECF No. 77-3 at P-APP 000052–53.

It does not indicate what such circumstances may entail. See id. As such, evidence Moschenross

relied on information from other, non-complainant students about Moe when imposing his sanction

                                                31
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 32 of 36




does not lend support to Moe’s claim. Cf. Bagelmann, 823 N.W.2d at 34.

       Moe fails to provide evidence sufficient to generate a genuine issue of material fact about

whether various actions during the Title IX proceedings “destroy[ed]” his rights under the Policy.

Cf. Am. Tower, L.P., 809 N.W.2d at 550. Moe alleges Asberry’s “friendly” relationship with

Complainant 1; Asberry’s failure to email him about the adjudication meeting; Grinnell College’s

abuse of its discretion under the Policy by pursuing Formal Resolution and failing to sanction

C.M.; and Connor’s alleged friendship with Moschenross raise genuine issues of material fact as

to breach of the implied covenant of good faith. ECF No. 81 at 43–44. The email communication

Moe points to between Complainant 1 and Asberry provides no indication Asberry did anything

on behalf of Complainant 1 to taint the Title IX proceedings in a manner inconsistent with the

Policy. See ECF No. 78-2 at P-APP 001332. The email does not indicate Asberry’s actions

were inconsistent with her support role as identified in the Policy. See id.; ECF No. 77-3 at

P-APP 000008, 26. The record demonstrates Moschenross communicated with Moe regarding

the adjudication meeting. ECF No. 78-2 at P-APP 001008. The absence of an email from Asberry

to Moe regarding the adjudication meeting fails to demonstrate Grinnell College acted in a

manner “contrary to that for which the [Policy] was made.” Mid-Am. Real Estate Co.,

406 F.3d at 974. Moe provides no indication Grinnell College pursued formal resolution so

as to prevent Moe from receiving his benefits under the Policy. Cf. Mid-Am. Real Est. Co.,

406 F.3d at 974. Additionally, the record provides no evidence to suggest Grinnell College’s

failure to impose sanctions on C.M. was an effort to avoid comporting with the “common purpose”

of the Policy. Kooyman, 315 N.W.2d at 34. There is no evidence demonstrating Connor acted in

a manner “offensive to community standards of decency, fairness, and reasonableness” or that her

relationship with Moschenross affected her independence or objectivity in assessing Moe’s appeal.

In re Gansen, 2012 WL 5954584, at *10 (internal quotation marks and citation omitted). This

                                               32
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 33 of 36




evidence is insufficient to raise a genuine issue of material fact as to whether Grinnell College

“destroy[ed]” Moe’s rights under the Policy. Cf. Am. Tower, L.P., 809 N.W.2d at 550.

       The evidence Moe provides demonstrating procedural deficiencies in the Title IX

proceedings is insufficient to create a genuine issue of material fact as to Grinnell College’s breach

of the covenant of good faith. Moe provides evidence Asberry did not request to expedite the

investigation; the adjudicator did not hold an adjudication meeting with Moe regarding

nonconsensual sexual contact with Complainant 1; and Moschenross believed it appropriate for

Ternus to include information in the final case opinion as to nonconsensual sexual contact with

Complainant 1 to “contextualize her decision.” See Asberry Dep. 149:5–9, ECF No. 78-2 at

P-APP 001192; Moschenross Dep. 67:16–68:11, 70:23–71:2, ECF No. 78-2 at P-APP 001221–22.

The Court finds Moe fails to provide evidence from which a reasonable jury could conclude

Grinnell College did anything having “the effect of destroying or injuring” his right to receive

“the fruits of the contract.” Am. Tower, L.P., 809 N.W.2d at 550. The evidence Moe points to

fail to rise to a level demonstrating Grinnell College breached the covenant of good faith because

there is no indication these deficiencies violated Moe’s right to receive the “fruits” of the Policy.

Am. Tower, L.P., 809 N.W.2d at 550. As to the contextualizing information contained in the

case opinion, the Policy permitted the adjudicator latitude in drafting the case opinion. See ECF

No. 77-3 at P-APP 000048–51. Importantly, email correspondence and deposition testimony

indicate Moschenross communicated with Ternus to ensure the case opinion adhered to the Policy.

See ECF No. 78-1 at P-APP 000789–90 (emails); Moschenross Dep. 66:18–68:11, ECF No. 78-2

at P-APP 001221. This evidence demonstrates Moschenross and Ternus were providing for

“decency, fairness, and reasonableness” in the application of the Policy to Moe. In re Gansen,

2012 WL 5954584, at *10.

       Moe fails to identify Policy language to which he can attach many of his allegations.

                                                 33
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 34 of 36




Cf. Bagelmann, 823 N.W.2d at 34. Although Moe points to evidence that may demonstrate

deficiencies in the Title IX proceedings, it is insufficient to demonstrate Grinnell College

attempted to use “technical compliance . . . as a shield from liability when [it was] acting

for a purpose contrary to that for which the contract was made.” Mid-Am. Real Estate Co.,

406 F.3d at 974. There is no evidence indicating Grinnell College acted contrary to the purpose of

the Policy. See id. Even if the bias or deficiencies Moe alleges occurred in the proceedings, without

evidence indicating Grinnell College acted in a manner “offensive to community standards of

decency, fairness, and reasonableness,” Moe’s fails to generate a genuine issue of material fact

as to Grinnell College’s lack of good faith in endeavoring to abide by the Policy. In re Gansen,

2012 WL 5954584, at *11 (internal quotation marks and citation omitted). The Court grants

Grinnell College’s motion for summary judgment as to Count III.

       D.      Wrongful Discipline (Count IV)

       In Count IV, Moe alleges Grinnell College wrongfully disciplined him because the

Title IX proceedings lacked “fundamental fairness and due process.” ECF No. 1 ¶ 253. Moe

alleges Grinnell College failed “to conduct a thorough, fair, and impartial investigation and

adjudication of the claims against” him. Id. ¶ 254. Moe seeks an injunction reversing Grinnell

College’s Title IX outcome as to Complainant 1, Complainant 2, and Complainant 3, expungement

of his disciplinary record, and damages. Id. ¶¶ 257–58.

       Grinnell College argues it is entitled to summary judgment on Count IV because Iowa law

does not recognize wrongful discipline claims. ECF No. 65 at 31. Grinnell College contends even

if Iowa recognized a wrongful discipline claim, Moe fails to meet the alleged criteria. Id. at 33.

Moe resists, arguing Harvey v. Palmer College of Chiropractic creates a wrongful discipline

cause of action. ECF No. 81 at 44; see Harvey, 363 N.W.2d at 444. Additionally, Moe contends

the Title IX proceedings against him were “devoid of fundamental fairness.” Id. at 44–45. Finding

                                                 34
    Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 35 of 36




Iowa law does not permit a cause of action for wrongful discipline, the Court grants Grinnell

College’s motion for summary judgment as to Count IV.

       Moe relies on language from Harvey to argue Iowa acknowledges a wrongful discipline

cause of action. See Br. Supp. Pl.’s Resist. Def.’s Mot. Certify Question 3–7, ECF No. 28-1. The

Court considered Harvey’s holding in the Order Denying Defendant’s Motion to Certify Question.

ECF No. 55 at 5. The Court also addressed Pflepsen v. University of Osteopathic Medicine,

College of Podiatric Medicine, 519 N.W.2d 390, 391 (Iowa 1994), and Petro v. Palmer College of

Chiropractic, 945 N.W.2d 763, 780 (Iowa 2020), both of which discuss Harvey’s implications.

See ECF No. 55 at 6–7. The Court incorporates by this reference its discussion in the Order

Denying Defendant’s Motion to Certify Question. See id.

       Harvey did not create an independent cause of action. The Harvey court acknowledged a

“private university may not expel a student arbitrarily, unreasonably, or in bad faith” immediately

after stating, “Courts have analyzed the relationship between a student and a private university

under several legal theories, including the law of contracts and the law of associations. Neither

theory fits perfectly, and therefore, should not be rigidly applied.” 363 N.W.2d at 444. (internal

citations and quotation marks omitted). First, the “rigid application” language is dicta. See id.

It acknowledges that under either the law of contracts or the law of associations a private college

may not expel a student arbitrarily. With the “rigid application” language, the court recognizes the

nuance of its involvement—as a judicial body—in a private university’s disciplinary process, but

it confirms such involvement is proper. It does not create a new claim upon which to argue a

student was arbitrarily expelled. Second, the court grounds its analysis squarely in the realm of

law, not equity, with the language about which theory of law—contracts or associations—to apply.

The court also stated the cause of action arose in law. See id. (“Our review of this action at law is

on assigned error.”). The firm placement of Harvey in law—not equity—demonstrates the claim

                                                 35
     Case 4:20-cv-00058-RGE-SBJ Document 146 Filed 08/23/21 Page 36 of 36




was already established; the Harvey court did not create an independent claim. Also, the call of

the case—the appeal of three existing and unique causes of action—and the court’s reversal,

indicates the court did not create a cause of action through its language. See id. at 444, 446.

Finally, the Iowa Supreme Court’s Petro case confirms Harvey was brought as a contract claim.

945 N.W.2d at 780 (“In [Harvey] our court of appeals found that an expelled student raised a

potentially viable claim against Palmer for breach of contract.”).

          Because the Court finds Iowa does not recognize a cause of action for wrongful discipline,

the Court grants Grinnell College’s motion for summary judgment as to Count IV.

V.        CONCLUSION

          The Court finds a genuine issue of material fact exists as to whether Grinnell College

exhibited sex bias in its Title IX proceedings against Moe. Additionally, the Court finds a genuine

issue of material fact exists as to whether Grinnell College’s deviations from the Policy amounted

to breach of contract. The Court finds Moe fails to present evidence sufficient to raise a genuine

issue of material fact as to whether Grinnell College breached the Policy’s implied covenant of

good faith. The Court finds Iowa law does not permit a claim for wrongful discipline. As such, the

Court denies summary judgment on Counts I and II and grants summary judgment on Counts III

and IV.

          Accordingly, IT IS ORDERED that Defendant Grinnell College’s Motion for Summary

Judgment, ECF No. 57 is GRANTED IN PART AND DENIED IN PART.

          IT IS SO ORDERED.

          Dated this 23rd day of August, 2021.




                                                  36
